Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 21, 2015

                                     No. 04-14-00357-CV

IN RE: A PURPORTED LIEN OR CLAIM AGAINST HELVETIA ASSET RECOVERY,
                               INC.,

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-18394
                       Honorable Martha B. Tanner, Judge Presiding

                                       ORDER
        On May 14, 2015, counsel of record for Appellee Helvetia Asset Recovery, Inc. filed a
motion to withdraw. See TEX. R. APP. P. 6.5. Counsel moved this court to allow Haynes and
Boone, LLP, and attorneys Werner A. Powers and Lisa S. Barkley to withdraw, and to allow
attorney Elizabeth Conroy Davidson to represent Appellee Helvetia Asset Recovery, Inc. in this
appeal. The unopposed motion shows it was sent to Appellee by first class mail and by certified
mail, see id. R. 6.5(b), and it meets the other motion requirements, see id. R. 6.5(d).
       The motion to withdraw and for substitution of counsel is GRANTED. See id.
       We DIRECT the clerk of this court to update this court’s records to show Appellee’s new
attorney of record in this appeal.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court